DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Related Application(s) – Prior Art of Record 
2.  The instant application is a continuation application (CON) of parent application 14/586,899 (now USPN 10,467,689).  In accordance with MPEP §609.02 A.2 and §2001.06(b) (last paragraph), the prior art cited in the above parent application has been considered, and all documents cited or considered ‘of record’ in that application are now considered cited or ‘of record’ in this application.  Applicant is reminded that the prosecution history of the above parent application is relevant in the examination of the instant application. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

4.  Claims 1-20 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
identify the service provider account of the user from a plurality of service provider accounts.”  As best understood, the specification discloses that a payment account may be synchronized with (identified with) a created merchant account when a user performs a log in operation (log in credential received as a user identifier), or that after a user log in a user’s merchant account can be synchronized with (identified with) a previous payment account (i.e., a single payment account that was previously used is identified/synchronized without consideration of other payment accounts.) (See e.g., Spec. ¶¶ 014, 044) 
However, there does not appear to be sufficient support in the specification to describe how, in response to receipt of an identifier via a merchant app, the received identifier is used to identify a service provider account of the user from a plurality of service provider accounts, as recited.  A computer-implemented functional claim fails to satisfy the written description requirement, where, as here, the invention is claimed and described in one or more limitations using functional language, since the specification does not sufficiently identify, support or describe how the invention achieves the claimed function and/or result, and therefore such a claim should be rejected under 35 U.S.C. §112(a), or 35 U.S.C. §112, 1st ¶ (pre-AIA ). (See, MPEP §2161.01) 

	Since claims 2-7, 9-14 and 16-20 include the respective limitations of claim 1, 8 or 15, from which these claims depend, these claims are rejected for the grounds and rationale used to reject claim 1, 8 and 15. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving a request from a user to create an account with a merchant; 
receiving, … , an identifier corresponding to a service provider account of the user; 
in response to the receiving the identifier corresponding to the service provider account of the user, utilizing the identifier to identify the service provider account of the user from a plurality of service provider accounts; and 
in response to identifying the service provider account of the user, causing the account with the merchant to be created based on providing the merchant with access to information stored in association with the service provider account of the user. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., creating a merchant account for a user, including 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 9 and 16 simply further refine the abstract idea by requiring the displaying of information corresponding to a merchant item on a user interface, where the user interface is an additional element that is not itself being technologically improved, and where the function claimed here is simply displaying data, such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 

Claims 4, 11 and 18 simply further refine the abstract idea by requiring that the information is simply a certain type of data (i.e., log in credentials), such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Claims 5, 12 and 19 simply further refine the abstract idea by requiring that the information associated with the user service provider account is simply a certain type of data (i.e., user profile information, transactional history of the user, and payment information), such that the claims do not add any element or feature that provides a 
Claims 6, 7, 13, 14 and 20 simply further refine the abstract idea by requiring that only a certain type or amount of data is provided to the merchant, such that the claims do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).  (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an inventive concept).  Here, the recited additional elements, such as:  a “computer system,” a “merchant application,” a “user interface” of a “merchant application,” and a “computer-readable medium” storing executable instructions to carryout various functions, do not amount to an inventive concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, a data or communication network, or another computing device, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

7.  Examiner’s Note:  Regarding claims 1-20, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite subject matter that is supported by the specification to a sufficient degree such that the full extent and clear scope of the claimed subject matter and claimed functionality is 

Prior Art Not Relied Upon
8.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Woloshin (US Patent Publication 2015/0199672 A1) discloses processing a transaction with a merchant, including use of a merchant app and receiving a user identifier associated with a payment account. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696